DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Claim(s) 17-20 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 3 June 2020.
Claim Interpretation
The specification (e.g., see “… elements in group 17 of the periodic table of elements (CI, Br and I) …” in paragraph 9) serves as a glossary (MPEP § 2111.01) and indicates that the claim term “group 17” should be given its ordinary and customary meaning1 of halogen as “any of the five elements fluorine, chlorine, bromine, iodine, and astatine that form part of group VIIA of the periodic table and exist in the free state normally as diatomic molecules”.
The specification (e.g., see “… molar relationship between the group 1 metals and the group 13 elements is an inverse relationship. In other words, as the number of moles of the group 1 metal in the composition increases, the number of moles of the group 13 element in the composition decreases …” in paragraph 12) serves as a glossary (MPEP § 2111.01) for the claim term “inverse relationship”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim(s) 9, 10, and 14-16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leblans et al. (US 6,228,286) in view of Saksena et al. (The electronic spectrum of gallium monoiodide, Journal of Physics B: Atomic, Molecular and Optical Physics Vol. 27, no.16 (August 1994), pp. 3735–3741).
	In regard to claim 9, Leblans et al. disclose a composition comprising:
(a) a group 1 metal in its elemental form and/or in its salt form, where the group 1 metal is sodium (Na), rubidium (Rb), or potassium (K) (e.g., “… B = a monovalent ” in the second and fifth column 4 paragraphs);
(b) a group 13 element in its elemental form and/or in its salt form (e.g., “… A = a monovalent ion … present invention can be produced according to any way known in the art, starting from phosphor precursors, e.g. … halides …” in the second and last column 4 paragraphs), where the molar relationship between the group 1 metals and the group 13 elements is an inverse relationship (e.g., as y increases, the number of B group 1 metal moles increases and the number the A group 13 element moles decreases according to “… A2-yB1+yMe3+X6:xD wherein: … 0≤y≤1 …” in the second column 4 paragraph);
(c) a rare earth metals in its elemental form and/or in its salt form (e.g., “… dopant D selected from … Eu …” in the seventh column 4 paragraph); and
(d) a group 17 element (e.g., “… X is at least one of F, Cl, Br and I …” in the second column 4 paragraph).
The composition of Leblans et al. lacks an explicit description that the “monovalent ion” is boron (B), gallium (Ga), indium (In), or a combination thereof.  However, monovalent ions are well known in the art (e.g., see “… Several optical absorption and emission studies carried out previously on gallium mono­halides were concerned with the ground and low-lying states of GaF, GaCJ and GaBr (Miescher and Wehrli 1934, Levin and Winans 1951, Welti and Barrow 1952, Barrow et al 1954, Savithry et al 1974, Borkowska-Bumecka and Zymicki 1980, Griffith et al 1984). However, not many studies involving Gal have been reported. The electronic spectrum of the Gal molecule was first studied by Miescher and Wehrli (1934) both in emission and absorption …” in the first paragraph on pg. 3735 of Saksena et al.).  It should be noted that “when a patent claims a structure already ”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional monovalent ion (e.g., “gallium mono­halides”) for the unspecified “monovalent ion” of Leblans et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to provide a known conventional monovalent ion (e.g., monovalent gallium ion) as the unspecified “monovalent ion” of Leblans et al.
	In regard to claim 10 which is dependent on claim 9, Leblans et al. also disclose that the rare earth metal is europium (Eu) (e.g., “… dopant D selected from … Eu …” in the seventh column 4 paragraph).
	In regard to claim 14 which is dependent on claim 9, Leblans et al. also disclose that the rare earth metal is europium (e.g., “… dopant D selected from … Eu …” in the seventh column 4 paragraph).
	In regard to claim 15 which is dependent on claim 9, Leblans et al. also disclose that the composition comprises two or more group 17 elements in salt form (e.g., “… X is at least one of F, Cl, Br and I … present invention can be produced according to any way known in the art, starting from phosphor precursors, e.g. … halides …” in the second and last column 4 paragraphs).
	In regard to claim 16 which is dependent on claim 9, Leblans et al. also disclose that the composition comprises the group 1 metal in its salt form, the group 13 element e.g., “… present invention can be produced according to any way known in the art, starting from phosphor precursors, e.g. … halides …” in the last column 4 paragraph).
Claim(s) 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leblans et al. in view of Saksena et al. as applied to claim(s) 9 above, and further in view of Neyens et al. (US 5,517,034).
	In regard to claim 11 which is dependent on claim 9, while Leblans et al. also disclose the composition comprises a group 2 metal, wherein the group 2 metal is strontium (Sr), calcium (Ca), barium (Ba), or a combination thereof (e.g., see “… During the preparation of the phosphor any known flux materials can be added to the reaction mixture. Flux materials useful for use in the preparation of the phophors according to the invention are, e.g., halides, meta­silicates of alkali metals or alkaline earth metals …” in the first column 5 paragraph), the composition of Leblans et al. lacks an explicit description that the molar relationship between the rare earth metal and the group 2 metal in its elemental form is an inverse relationship.  However, flux materials are well known in the art (e.g., see “… Ba1-x-y-p-3q-zSrxMyIIM2pIM2qIIIF2-a-bBraXb:zA wherein: X is at least one halogen selected from the group consisting of Cl and I, MI is at least one alkali metal selected from the group consisting of Li Na, K, Rb and Cs; MII is at least one alkaline earth metal selected from the group consisting of Ca and Mg; MIII is at least one metal selected from the group consisting of Al, Ga, In, Tl, Sb, Bi, Y or a trivalent lanthanide, e.g. La, Ce, Pr, Nd, Sm, Gd, Tb, Dy, Ho, Er, Tm, Yb and Lu; … A is Eu2+ … alkali metal compound is often called a "fluxing agent", which may be built in the phosphor crystal structure … difference between "fluxing agents" and "co­dopants" is not always very significant. Fluxing agents are well-known from literature, not only in the preparation of stimulable phosphors used in image storage panels, but also from production procedures of spontaneously emitting phosphors used in intensifying screens. The flux can be thought of as a fluid in ” in the last column 5 paragraph and the third and seventh column 7 paragraphs of Neyens et al.).  Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention that an increase of the number of Ba flux material in elemental form incorporated into the phosphor crystal structure of Leblans et al. would result in displacement (i.e., decrease) of the number of Eu material in elemental form that can be incorporated into the phosphor crystal structure.
Claim(s) 1, 2, and 6-8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leblans et al. (US 6,228,286) in view of Saksena et al. (The electronic spectrum of gallium monoiodide, Journal of Physics B: Atomic, Molecular and Optical Physics Vol. 27, no.16 (August 1994), pp. 3735–3741) and Neyens et al. (US 5,517,034).
	In regard to claim 1, the cited prior art is applied as in claims 9 and 11 above.
	In regard to claim 2 which is dependent on claim 1, Leblans et al. also disclose that the rare earth metal is europium (Eu) (e.g., “… dopant D selected from … Eu …” in the seventh column 4 paragraph).
	In regard to claim 6 which is dependent on claim 1, Leblans et al. also disclose that the rare earth metal is europium (e.g., “… dopant D selected from … Eu …” in the seventh column 4 paragraph).
	In regard to claim 7 which is dependent on claim 1, Leblans et al. also disclose that the composition comprises two or more group 17 elements in salt form (e.g., “… X is ” in the second and last column 4 paragraphs).
	In regard to claim 8 which is dependent on claim 1, Leblans et al. also disclose that the composition comprises the group 1 metal in its salt form, the group 13 element in its salt form, the rare earth metal in its salt form, and the group 2 metal in its salt form (e.g., “… present invention can be produced according to any way known in the art, starting from phosphor precursors, e.g. … halides …” in the last column 4 paragraph).
Response to Arguments
Applicant's arguments filed 5 January 2022 have been fully considered but they are not persuasive.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, there is some teaching, suggestion, or motivation to do so found in the references themselves.  In this case, Leblans et al. expressly teach a preferred embodiment that wherein the monovalent ions are selected from alkali metals (e.g., see “… In a further preferred embodiment A is either Cs, Rb, K or Tl B an alkalimetal different from A …” in the last OBJECT AND SUMMARY OF THE INVENTION” section).  Thus one of ordinary skill in the art would be motivated by the express teachings of Leblans et al. to use any monovalent ion for A and any monovalent ion for B (e.g., see “… providing elpasolite phosphors … A=a monovalent ion B=a monovalent ion …” in the last two paragraphs of the “OBJECT AND SUMMARY OF THE INVENTION” section and see also the key phrase “… general formula of the elpasolites, useful according to the present invention …” in column 4).  It is important to recognize that the “elpasolites, useful according to the present invention” as taught by Leblans et al. do not need to be the same as the elpasolites taught by other references (such as the references cited by applicant).  One of ordinary skill in the art would also have a reasonable expectation of success to achieve the disclosed intended purpose of “providing elpasolite phosphors” by following the express teachings of Leblans et al. to use any monovalent ion for A and any monovalent ion for B.  Thus it would have been obvious to select from any one of the known monovalent ions, in order to follow the express teachings of Leblans et al.  Therefore, the cited prior art teaches or suggests all limitations as arranged in the claims.
Applicant argues that Leblans et al. do not disclose a composition comprising a group 2 metal, wherein the group 2 metal is strontium (Sr), calcium (Ca), barium (Ba), or a combination thereof.  Examiner respectfully disagrees.  Leblans et al. teach a composition comprising a halide1 of alkaline earth metals2 (e.g., see “… During the preparation of the phosphor any known flux materials can be added to the reaction mixture. Flux materials useful for use in the preparation of the phophors according to the invention are, e.g., halides, meta­silicates ” in the first column 5 paragraph).  The fact that Leblans et al. teach any known flux materials can be incorporated into the compositions does not diminish or negate the express teaching of one or more composition embodiments comprising an alkaline earth metal.  Therefore, the cited prior art teaches or suggests all limitations as arranged in the claims.
Applicant argues that the combination of the cited prior art do not disclose molar relationship between the rare earth metal and the group 2 metal is an inverse relationship.  Examiner respectfully disagrees.  The cited prior art teaches that flux materials are dopants (e.g., see “… difference between "fluxing agents" and "co­dopants" is not always very significant …” in Neyens et al.).  Thus it would have been obvious to one having ordinary skill in the art at the time of the invention that an increase of the number of Ba flux material in elemental form incorporated into the phosphor crystal structure of Leblans et al. would result in displacement (i.e., decrease) of the number of Eu dopant material in elemental form that can be incorporated into the phosphor crystal structure.  Therefore, the cited prior art teaches or suggests all limitations as arranged in the claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shun Lee whose telephone number is (571)272-2439.  The examiner can normally be reached on Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on (571)272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner, Art Unit 2884

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Retrieved June 2020 from www.merriam-webster.com/dictionary/halogen
        2 “any of the divalent strongly basic metals of group II of the periodic table comprising beryllium, magnesium, calcium, strontium, barium, and radium” retrieved February 2022 from www. merriam-webster.com/dictionary/alkaline%20earth%20metal